Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-29-2005

USA v. Fowers
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-1431




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Fowers" (2005). 2005 Decisions. Paper 1423.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1423


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 04-1431


                           UNITED STATES OF AMERICA

                                            v.

                                   JAMES FOWERS,
                                         Appellant


                      Appeal from the United States District Court
                        for the Western District of Pennsylvania
                            (D.C. Criminal No. 02-cr-00029)
                     District Judge: Honorable Sean J. McLaughlin


                      Submitted Under Third Circuit LAR 34.1(a)
                                  March 15, 2005

       Before: RENDELL, FISHER, Circuit Judges, and YOHN*, District Judge.

                                 (Filed: March 29, 2005)


                              OPINION OF THE COURT


RENDELL, Circuit Judge.

      Defendant James Fowers appeals the District Court’s denial of his motion to




*Honorable William H. Yohn, Jr., Senior District Court Judge for the Eastern District of
Pennsylvania, sitting by designation.
withdraw his guilty plea. We have jurisdiction under 28 U.S.C. § 1291; we review the

District Court’s denial of Fowers’s motion for abuse of discretion. United States v.

Brown, 250 F.3d 811, 815 (3d Cir. 2001) (citation omitted). After carefully reviewing the

parties’ contentions, we conclude that Appellant’s claims are without merit, and the

District Court’s order will be affirmed.

                                             I.

       As we write solely for the parties, we recite only those facts necessary to our

determination. A criminal complaint was filed against Fowers on August 30, 2002,

charging him with possession of child pornography in violation of 18 U.S.C. §

2252(a)(4)(B). He was indicted on September 10, 2002 and, at his arraignment, retained

attorney Joseph Hudak to represent him. Over the next 70 days, no action was taken in

Fowers’s case; the Speedy Trial clock ran on November 19, 2002. On that same date, the

case was reassigned to the Hon. Sean McLaughlin, and a trial date was set for December

9, 2002.

       Before trial, the Government filed notices under both Federal Rule of Evidence

609 and Rule 404(b) seeking to use Fowers’s 1989 sex offender conviction to,

respectively, impeach Fowers should he testify, and show motive and knowledge. Mr.

Hudak did not respond to the Rule 609 notice in writing. An associate from his office

appeared to argue the motions at a December 6, 2002 hearing, but the District Court

noted that “it certainly did not appear ... that he was prepared.” (District Court Order at


                                             2
A140.) The District Court ruled that the conviction would be admissible.

       Fowers appeared before the District Court on December 9, 2002, the date trial was

set to commence, and pled guilty, not pursuant to a plea agreement. However, acting on

his own, Fowers subsequently filed various motions with the District Court, after which,

Mr. Hudak was permitted to withdraw. More than three months later, Fowers, through

his newly appointed counsel, Thomas Patton, filed a motion to withdraw the guilty plea

based on Mr. Hudak’s ineffective assistance. A hearing on Fowers’s motion to withdraw

his guilty plea was held on October 2, 2003, at which time the District Court denied the

motion. Fowers nonetheless filed another motion to withdraw the plea in November,

2003, based this time on Mr. Patton’s ineffective assistance. Mr. Patton subsequently

withdrew as counsel, and new counsel was appointed. Another hearing regarding

withdrawal of the guilty plea was held in January, 2004; the motion was again denied. On

February 4, 2004, the District Court imposed a sentence of 85 months.

                                           II.

       It is well-established that a district court must consider three factors when

evaluating a motion to withdraw a guilty plea: (1) whether the defendant asserts his

innocence; (2) the strength of the defendant's reasons for withdrawing the plea; and (3)

whether the government would be prejudiced by the withdrawal. United States v. Jones,

336 F.3d 245 (3d Cir. 2003). Here, the District Court twice considered Fowers’s claim

that there existed a “fair and just reason” for allowing him to withdraw his guilty plea.



                                             3
Fed. R. Crim. Pro. 32(e). Both times, the District Court concluded that, notwithstanding

the deficient performance Mr. Hudak rendered in failing to move to dismiss on Speedy

Trial grounds and in essentially ignoring the Government’s notices regarding Fowers’s

previous conviction, Fowers was unable to demonstrate prejudice as required by

Strickland v. Washington, 466 U.S. 668, 687 (1984) (a defendant must show that his

counsel’s performance was both deficient and prejudicial).1

       First, the District Court found that, even if Mr. Hudak had filed a motion to

dismiss the indictment based on the Speedy Trial violation, the indictment would have

been dismissed without prejudice considering the seriousness of the offense.2 See

Campbell v. U.S., 364 F.3d 727, 2004 FED App. 0115P (6th Cir. 2004) (defendant did

not suffer prejudice where counsel failed to move to dismiss based on Speedy Trial

violation, where dismissal would have been without prejudice, the charges against

defendant were serious, and there was no evidence of bad faith on part of prosecution).

Second, the District Court carefully reviewed its previous rulings regarding admissibility

of the 1989 conviction, and with the benefit of Mr. Patton’s “able briefing on that issue,”

  1
   The District Court also found that, despite his protestations of innocence, Fowers had
not meaningfully reasserted his innocence, in that he had not given “sufficient reasons to
explain why contradictory positions were taken before the district court,” as required
under our caselaw. (District Court Order at A138 (quoting Jones, 336 F.3d at 252-53).)
  2
    Under the Speedy Trial Act, courts must consider the following three factors when
determining whether to dismiss an indictment with or without prejudice: “[1] the
seriousness of the offense; [2] the facts and circumstances of the case which led to the
dismissal; and [3] the impact of a reprosecution on the administration of [the Act] and on
the administration of justice.” 18 U.S.C. § 3162(a)(1).

                                             4
(Id. at A141) concluded those rulings were correct.

       Therefore, although we agree with the District Court that Mr. Hudak’s

performance may have been deficient, we also agree that Fowers cannot demonstrate that

“but for [his] counsel’s unprofessional errors, the result of the proceeding would have

been different.” Strickland, 466 U.S. at 694. The District Court did not abuse its

discretion in denying Fowers’s motion(s) to withdraw his guilty plea.

       Accordingly, we will affirm the District Court’s judgment of conviction. Fowers,

however, challenges his sentence under United States v. Booker, __ U.S. __, 160 L. Ed.
2d 621, 125 S. Ct. 738 (2005). Having concluded that the sentencing issues Appellant

raises are best determined by the District Court in the first instance, we will vacate the

sentence and remand for resentencing in accordance with Booker.




                                              5